228 Ga. 564 (1972)
186 S.E.2d 884
HARRISON
v.
HARRISON.
26869.
Supreme Court of Georgia.
Argued December 13, 1971.
Decided January 6, 1972.
Rehearing Denied January 19, 1972.
Peek, Whaley & Haldi, William H. Whaley, Glenville Haldi, for appellant.
Matthews, Walton, Smith, Shaw & Maddox, Oscar M. Smith, for appellee.
NICHOLS, Justice.
This is an appeal from a summary judgment granted a former husband in an action by the wife wherein she sought an increase in periodic alimony payments. The divorce decree included a contract between the parties which provided for a property settlement and monthly alimony payments to the wife. This contract, which was also attached as an exhibit to the motion for summary judgment, provided in part: "Except as herein provided, neither party shall have any claim against the other for any reason whatsoever." Held:
This language is equally as strong as the language held in Grizzard v. Grizzard, 224 Ga. 42 (159 SE2d 400) and Ferris v. Ferris, 227 Ga. 465 (181 SE2d 371), to bar any increase in monthly alimony payments. Under such decisions, the judgment of the trial court sustaining the former husband's motion for summary judgment must be affirmed.
Judgment affirmed. All the Justices concur.